Paine, J.,
dissenting.
Two opinions have been heretofore adopted by a majority of the court in this case. The writer of this dissent respectfully dissents from this third opinion. The first is found in 126 Neb. 514, and the second in 127 Neb. 724. Each of these opinions reversed the judgment of the *876trial court on the ground that untrue answers, if proved to be knowingly made by the insured, would avoid the contract.
What will be the effect of this third opinion just adopted? If this insured was 24 years of age at the time of trial in 1931, and if his expectancy was 39 years, as shown in the mortality table in our statute, and if he is to be paid $100 a month on this disability rider during his expectancy, it will amount to $46,800, during which 39 years, under a provision in the rider, he is also to be relieved of paying further premiums upon these two $5,000 policies, of $94.50 each per year, and also the premiums of $12.50 upon each rider, consisting of $7.50 for total disability and $5 for double indemnity in case of accidental death, making a total of $107 upon each policy, or $214 for 39 years, or $8,346, and pay upon his death at the end of his expectancy $10,000 more, or a grand total of $65,146 worth of benefits going to the insured under this third decision, without obligation on the part of the insured of paying another cent to the defendant company.
As set out in the second opinion in the case at bar (127 Neb. 724) the insured signed an application stating that he had never had a serious illness in his life, or been afflicted with tuberculosis, although prior thereto he had been unable to work at times with the swelling in his scrotum, which had been drained many times, and finally his left testicle had been removed, because it was tubercular, just 5 months and 20 days prior to signing such application and making such answers. The insured testifies that he never knew that these answers were written in his application, and denied that he had been told that his trouble was tuberculosis of the testicles. In other words, the insured wins a verdict on the theory that his own statements were true and honest, and that all other witnesses who disagree therewith are fabricating a story. The agent positively swears he asked the insured every question, and that the answers were written down in the application exactly as given him by the insured. The *877doctor testifies that insured’s testicle was tubercular, and he told him so. There is no fact or circumstance in the evidence or the exhibits introduced which reflects against the testimony of the agent or the doctors, but, on the other hand, everything strongly supports their evidence in every particular.
The medical examiner positively swears that he asked the insured each question and wrote down the answers which the insured gave him. Insured, on the other hand, says that none of the questions in the medical examiner’s report were asked him, and none of the answers were written in by him, or with his knowledge or consent. For the insured to expect one to believe that he did not give the medical examiner the facts relating to the members of his family tree and their diseases and ages at death, as well as all the other answers therein, is placing a heavy burden on judgment and common sense.
A copy of this application, with appropriate answers filled in in more than 30 blank spaces, was attached to and became a part of each policy. Admitting, just for the sake of argument, that insured’s testimony was true, and that the agent filled in all these answers, including those which were false, without the knowledge of insured, and that he signed his name with his eyes shut, yet the law places a burden upon the insured for fair dealing.
When he received these policies, with the application a part thereof, the United States circuit court of appeals said that retention of it constitutes an adoption of the representations made in the application. Taylor v. American Liability Co., 48 Fed. (2d) 592. Also see New York Life Ins. Co. v. Goerlich, 11 Fed. (2d) 838.
In a case where a son, Louis, had secured life insurance upon his illiterate father, Jacob, by false representations in the application as to his age, his health, and concealed his rejection by other companies, the Michigan court said: “It was Jacob’s duty to know that the representations therein contained, and which constituted the inducement for the issuance of the policy, were true, and his silence *878during the life of the policy is persuasive proof of a fraudulent intent.” Metropolitan Life Ins. Co. v. Freedman, 159 Mich. 114.
In Mutual Life Ins. Co. v. Hilton-Green, 241 U. S. 613, we find this statement of the law: “Material representations in an application for life insurance which are incorrect, if known to be untrue by the assured when made, and nothing else appearing, invalidate the policy issued by the insurer relying on such representations, without further proof of actual conscious design to defraud. * * *
“Moreover, the false representations accompanied and were essential parts of the policies finally accepted. He did not repudiate, and therefore adopted and approved, the representations upon which they were based. Beyond doubt an applicant for insurance should exercise toward the company the same good faith which may be rightly demanded of it. The relationship demands fair dealing by both parties. * * * Considered with proper understanding of the law, there is no evidence to support a verdict against petitioner and the trial court should have directed one in its favor.”
In Morgan v. United Benefit Life Ins. Co., 123 Neb. 47, Judge Fred Wright used this language in the text: “The rule that, where a verdict is against the clear weight of evidence so that it cannot be sustained on any principle of right or justice, it is the duty of the court to set it aside has been so long recognized and is so well established in this state that it needs no citation of authorities to sustain it; and on the trial of the cause in the district court, where only one conclusion can be drawn from th'e evidence, the question becomes one of law, and the court should direct a verdict. Brown v. Swift & Co., 91 Neb. 532; Baker v. Swift & Co., 77 Neb. 749; Kelly v. Wehn, 111 Neb. 446; Sindelar v. Hord Grain Co., 116 Neb. 776.” And in paragraph 2 of the syllabus Judge Wright said: “Where only one conclusion can be reasonably reached from the evidence, the question becomes one of law, and it is the duty of the trial court, upon *879request to that effect, to direct a verdict accordingly.” See, also, Nelson v. Nelson, 95 Neb. 523; Lee v. Hildebrand, 119 Neb. 717; Lebs v. Mutual Benefit Health & Accident Ass’n, 124 Neb. 491.
In my humble judgment, this third opinion does violence to the facts and results in a miscarriage of justice.